In an action to recover damages for breach of contract, the appeal is from an order dismissing the complaint for insufficiency. It is alleged that respondent employed appellants on commission as sole distributor of its products. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. Respondent, if so advised, may serve its answer within 10 days after the entry of the order hereon. The contract as pleaded does not lack mutuality. It is instinct with an obligation on the part of appellants to make a reasonable effort to sell the products of respondent, with price and other essential terms to be determined by the manufacturer (Wood v. Duff-Gordon, 222 N. Y. 88). Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.